Title: Thomas Erskine Birch to Thomas Jefferson, 1 January 1812
From: Birch, Thomas Erskine
To: Jefferson, Thomas


          
                  Illustrious & most Respectable sir. 
                   
                      
                     Jan. 1st 1812
           
		   Some time in Novr last I transmitted by the mail to your address a copy of the Virginian Orator, in which was inclosed a letter. Separate from the packet there was delivered to the stage-driver, at the same time, a letter to G & R Waite of Baltimore in which was inclosed 3 tickets in the “Susquehanna Canal lottery” all of which had drawn prizes, but by a reference to the post Office register in which they were all to be deposited, it appears that the temptation was too strong for the
			 stage-driver to withstand, for they were never deposited & it appears that neither of them have reached the place of their destination.—
			 
			 The
			 author of the Virginian Orator thought he could not pay a greater tribute of respect to the man who had rendered the unremitted service of 40 years to his country than by teaching the American
			 youth
			 to lisp the fame of the man of Monticello as Pope did the “Man of Ross.”
          The Ode which is particularly addressed to yourself, and other parts alluding to your administration and retirement, was 
                  were the only wreath that an obscure friend could offer;
          Such as it is—ah might it worthier be,
          Its scanty foliage all is due to thee.
          From some of your literary friends, I have had the satisfaction to hear, that the parts concerning yourself were more acceptable to them, than all the lapidary adulation of modern epitaphs. And when your body shall be consigned to the tomb I said with Ovid
          
		  “Carminibus vives in omne tempus meis.”
          With sentiments of high regard & all due consideration, the Author takes the liberty of transmitting another copy with this letter, requesting you to accept of this small tribute of respect.
          
          From, illustrious Sir, Yr Mo Obt & very humble Sert
                  Thos E BirchPreceptor of Anchor & Hope
                  Academy Wythe County Va
        